Dissenting Opinion by
Judge Craig :
The majority opinion acknowledges .that:
In the case at bar, no showing was made as to what the specifically assigned duties of claimant were in his capacity as a housekeeper.
Hence, this case lacks the necessary basis for the majority’s holding that the evidence established the claimant’s conduct to be “incompatible with his work responsibilities. ’ ’
The decision should be to remand the case for findings as to the nature of the claimant’s work responsibilities and the relationship, if any, of bis external conduct, to those work responsibilities. Clark v. Unemployment Compensation Board of Review, 80 Pa. Commonwealth Ct. 513, 471 A.2d 1309 (1984).